PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/947,816
Filing Date: 20 Nov 2015
Appellant(s): Binford et al.



__________________
Thomas W. Kelton
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/25/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/07/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bushman (US 9152504) in view of Talagala et al. (US 20140089264, hereafter Talagala).

Regarding claim 9, Bushman as modified discloses:  A non-transitory machine-readable medium having stored thereon instructions for performing a method of data recovery, comprising machine executable code which when executed by at least one machine, causes the machine to (Bushman, [C5L33-47]): 
identify a dataset corresponding to a start recovery point at a first point in time and an end recovery point of the dataset to be restored (Bushman [C6L12-20] discloses: The restore module 122 may be configured to restore one or more backups of the source storage 106 to the restore storage 120; [C3L42-47] discloses: blocks in the decremental backup chain that were changed in the source storage between the first point in time and the second point in time are identified. Lastly, the changed blocks are restored to the restore storage); 
identify data within the dataset that has changed from the start recovery point to the end recovery point (Bushman [C4L2-7] discloses: blocks in the decremental backup chain that were changed in the source storage between the first point in time and the second point in time are identified using positions of blocks in the second decremental backup to identify positions of the changed blocks. Lastly, the changed blocks are restored to the restore storage); 
Bushman didn’t explicitly discloses, but Talagala discloses: wherein to identify the data the machine executable code causes the machine to trace a chain of recovery points from the start recovery point to the end recovery point, and compare a start manifest recording a start set of data extents that identify start data objects associated with a recovery point to a middle manifest recording a middle set of data extents that identify middle data objects associated with a middle recovery point that is between the start recovery point and the end recovery point, and compare the middle manifest with an end manifest recording an end set of data extents that identify end data objects associated with the end recovery point (Talagala [0215] discloses: the snapshot data structure may track data dependencies for a chain or tree of snapshots (the chain of recovery points) which are in turn related to each other and In response to creation of a snapshot, the active state or snapshot of the non-volatile memory device 120 may be identical to a state captured by the snapshot. Thus the active state inherits data blocks (data extents) from the snapshot, for example a snapshot S1 was created containing files f1 and f2. The snapshot data structure 1200 shows the relationship between snapshots and the data dependencies 1210 shows the data associated with each snapshot (as files for simplicity, with the snapshot a file originated from in parentheses). After modifications to file f1, snapshot S2 is created followed by S4 which adds a file f4. As depicted, the state captured by S4 includes files from snapshots S1 and S2. At some point, snapshot S1 were activated and file f2 was deleted and a new file f3 was created. Deleting file f2, in the depicted embodiment, does not affect the file stored in snapshot S1; [0210] discloses for snapshot of data, log-based writing structure in response to a storage capacity recovery point, the snapshot interface module provides access to a snapshot of the temporal range of data using the epoch identifier (epoch as a set of data that is written sequentially in time to the non-volatile memory device); 
(Talagala [0179] discloses: The storage capacity recovery/retrieving module 414 may select a storage region (e.g., a logical or physical erase block) for storage capacity recovery that have a high-degree of data intermixed from different epochs, different snapshots, or the like, and may group or collocate the data from different epochs, different snapshots).
Bushman and Talagala are analogous art because they are in the same field of endeavor, restoring the chain of snapshots. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bushman, to include s chain of snapshot of Talagala, in order to determine a logical-to-physical mapping structure for the snapshot. The suggestion/motivation to combine is to write data determined to be valid for at least one of a plurality of snapshots to a different storage region in response to a storage capacity recovery event for a storage region.
Regarding claim 11, Bushman as modified discloses: the non-transitory machine-readable medium of claim 9 wherein the instructions that cause the machine to identify the data that is different includes instructions that cause the machine to examine a write log that records data extents that have been modified since a the end recovery point (Bushman, [C4L55-62] discloses: a copy of each unique allocated block of the storage that was modified between a previous point in time of a previous backup of the storage and the subsequent point in time of the incremental backup, such that the incremental backup, along with all previous backups of the storage, including an initial base backup of the storage, can be restored together to recreate the exact state of the storage at the subsequent point in time).
Regarding claim 12, Bushman as modified discloses: the non-transitory machine-readable medium of claim 9, wherein the end recovery point is subsequent to the first point in time (Bushman, [C5L15-15] discloses: the subsequent point in time). 
Regarding claim 13, Bushman as modified discloses: the non-transitory machine-readable medium of claim 12, wherein the instructions that cause the machine to identify the data that is different and selectively recover the data includes instructions that cause the machine  to perform a roll-forward of the dataset  (Bushman, [C9,L44-45] discloses searching forward(roll-forward) in the decremental backup chain). 

Claims 1, 5-8, 14 and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bushman (US 9152504) in view of Talagala et al. (US 20140089264, hereafter Talagala) in view of Stringham (US 8943281) and in view of Stringham (US 8943281).

Regarding claim 1, Bushman discloses a method comprising: 
receiving a request to restore a dataset stored on a set of storage devices from a first point in time to a second point in time (Bushman [C6L12-20] discloses: The restore module 122 may be configured to restore one or more backups of the source storage 106 to the restore storage 120; [C3L42-47] discloses: blocks in the decremental backup chain that were changed in the source storage between the first point in time and the second point in time are identified. Lastly, the changed blocks are restored to the restore storage);
providing a chain of recovery points between the first point in time and the second point in time (Bushman [C4L2-7] discloses: blocks in the decremental backup chain that were changed in the source storage between the first point in time and the second point in time are identified using positions of blocks in the second decremental backup to identify positions of the changed blocks. Lastly, the changed blocks are restored to the restore storage),
Bushman didn’t explicitly disclose, but Talagala discloses: identifying a subset of data objects that include changed data by tracing the chain of recovery points from a first recovery point, to a  second recovery point, and to a third recovery point and comparing a first manifest recording a first set of data extents that identify first data objects associated with  the first recovery point to a second manifest recording a second set of data extents that identify second data object associated with the second recovery point , and comparing the second manifest to a third manifest recording a third set of data extents that identify third data objects associated with the third recovery point (Talagala [0215] discloses: the snapshot data structure may track data dependencies for a chain or tree of snapshots (the chain of recovery points) which are in turn related to each other and In response to creation of a snapshot, the active state or snapshot of the non-volatile memory device 120 may be identical to a state captured by the snapshot. Thus the active state inherits data blocks (data extents) from the snapshot, for example a snapshot S1 was created containing files f1 and f2. The snapshot data structure 1200 shows the relationship between snapshots and the data dependencies 1210 shows the data associated with each snapshot (as files for simplicity, with the snapshot a file originated from in parentheses). After modifications to file f1, snapshot S2 is created followed by S4 which adds a file f4. As depicted, the state captured by S4 includes files from snapshots S1 and S2. At some point, snapshot S1 were activated and file f2 was deleted and a new file f3 was created. Deleting file f2, in the depicted embodiment, does not affect the file stored in snapshot S1; [0210] discloses for snapshot of data, log-based writing structure in response to a storage capacity recovery point, the snapshot interface module provides access to a snapshot of the temporal range of data using the epoch identifier (epoch as a set of data that is written sequentially in time to the non-volatile memory device); 
retrieving data associated with the subset of data objects (Talagala [0179] discloses: The storage capacity recovery/retrieving module 414 may select a storage region (e.g., a logical or physical erase block) for storage capacity recovery that have a high-degree of data intermixed from different epochs, different snapshots, or the like, and may group or collocate the data from different epochs, different snapshots).
Bushman and Talagala are analogous art because they are in the same field of endeavor, restoring the chain of snapshots. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bushman, to include s chain of snapshot of Talagala, in order to determine a logical-to-physical mapping structure for the snapshot. The suggestion/motivation to combine is to write data determined to be valid for at least one of a plurality of snapshots to a different storage region in response to a storage capacity recovery event for a storage region.
 Bushman as modified didn’t explicitly disclose, but Stringham discloses: merging the retrieved data with the dataset stored on the set of storage devices (Stringham [C5L10-23] discloses: the system recovery manager 116 consolidates (e.g., collapses) (merging) the two or more incremental backups into the synthetic incremental backup 126. The system recovery manager 116 utilizes the storage controller 118 to examine the two or more incremental backups for data that has been modified since the parent backup, such as the base backup 122, a previous synthetic incremental backup or a previous incremental backup. Then, the system recovery manager 116 utilizes the storage controller 118 to create the synthetic incremental backup 126 to represent the data that has been modified since a particular parent backup that corresponds to a particular point in time). 
Bushman as modified and Stringham are analogous art because they are in the same field of endeavor, restoring the backup chain.   It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bushman, to include the backup chain tasks of Stringham, in order to accomplish to optimize a backup chain. The suggestion/motivation to combine is to optimize a backup chain comprises accessing a backup chain, which further comprises a plurality of incremental backups and determining schedule information defining a number of incremental backups to use to create one or more synthetic incremental backups representing the plurality of incremental backups from the backup chain (Stringham [abstract]),

Regarding claim 5, Bushman as modified discloses: the method of claim 1, wherein the identifying of the subset of data objects includes: analyzing a local write log recording the first, second and third data extents that have been modified between the first recovery point and the third recovery point (Bushman, [C4L55-62] discloses: a copy of each unique allocated block of the storage that was modified between a previous point in time of a previous backup of the storage and the subsequent point in time of the incremental backup, such that the incremental backup, along with all previous backups of the storage, including an initial base backup of the storage, can be restored together to recreate the exact state of the storage at the subsequent point in time).
Regarding claim 6, Bushman as modified discloses: the method of claim 1, wherein the second point in time is previous to the first point and wherein the merging of the retrieved data performs a roll-back of the dataset (Stringham [C2L3-15] discloses: The base backup can be combined/merge with a portion of the following incremental backups in the backup chain to create a synthetic base backup. The synthetic base backup captures the same set of data as would have been captured had a full backup been created at the point-in-time that the last incremental backup that was rolled up into the synthetic base backup was created. The rolling up of the base backup reads all the data in a targeted point-in-time including the data that has not changed, since the original base backup was taken). 
(Bushman, [C5L15-15] discloses: the subsequent point in time), wherein the merging of the retrieved data performs a roll-forward of the dataset (Bushman, [C9, and L44-45] discloses searching forward (roll-forward) in the decremental backup chain). 
Regarding claim 8, Bushman as modified discloses: the method of claim 1 further comprising, in response to the request, creating and storing a set of recovery objects representing a copy of the dataset stored on a set of storage devices (Bushman [C5L33-37; C6L27-35] discloses: in some embodiments a first volume of the source storage 106 may function as a source storage during the creation of a backup that is stored in a second volume of the source storage 106. Subsequently, the backup stored in the second volume may be restored to the first volume, which may enable the first volume of the source storage 106 to be restored to a state of an earlier point in time). 
Regarding claim 14, Bushman as modified discloses: A computing device comprising: a memory containing a machine-readable medium comprising machine executable code having stored thereon instructions for performing a method of data recovery; and 
A processor coupled to the memory, the processor configured to execute the machine executable code to (Bushman, [C5L33-47]):
 identify a dataset and an end recovery point of the dataset to be recovered using a set of data objects stored on a data recovery system (Bushman [C6L12-20] discloses: The restore module 122 may be configured to restore one or more backups of the source storage 106 to the restore storage 120; [C3L42-47] discloses: blocks in the decremental backup chain that were changed in the source storage between the first point in time and the second point in time are identified. Lastly, the changed blocks are restored to the restore storage); 
identify a first subset of the set of data objects that have data that is different from a corresponding portion of the dataset (Bushman [C4L2-7] discloses: blocks in the decremental backup chain that were changed in the source storage between the first point in time and the second point in time are identified using positions of blocks in the second decremental backup to identify positions of the changed blocks. Lastly, the changed blocks are restored to the restore storage),
Bushman didn’t explicitly discloses, but Talagala discloses:  by tracing a chain of recovery points from a start recovery point to the end recovery point, and compare a start manifest recording a start set of data extents that identify start data objects associated with a recovery point to a middle manifest recording a middle set of data extents that identify middle data objects associated with a middle  recovery point, and compare the middle manifest with an end manifest recording an end set of data extents that identify end data objects associated with the end recovery point (Talagala [0215] discloses: the snapshot data structure may track data dependencies for a chain or tree of snapshots (the chain of recovery points) which are in turn related to each other and In response to creation of a snapshot, the active state or snapshot of the non-volatile memory device 120 may be identical to a state captured by the snapshot. Thus the active state inherits data blocks (data extents) from the snapshot, for example a snapshot S1 was created containing files f1 and f2. The snapshot data structure 1200 shows the relationship between snapshots and the data dependencies 1210 shows the data associated with each snapshot (as files for simplicity, with the snapshot a file originated from in parentheses). After modifications to file f1, snapshot S2 is created followed by S4 which adds a file f4. As depicted, the state captured by S4 includes files from snapshots S1 and S2. At some point, snapshot S1 were activated and file f2 was deleted and a new file f3 was created. Deleting file f2, in the depicted embodiment, does not affect the file stored in snapshot S1; [0210] discloses for snapshot of data, log-based writing structure in response to a storage capacity recovery point, the snapshot interface module provides access to a snapshot of the temporal range of data using the epoch identifier (epoch as a set of data that is written sequentially in time to the non-volatile memory device); 
Bushman and Talagala are analogous art because they are in the same field of endeavor, restoring the chain of snapshots. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bushman, to include s chain of snapshot of Talagala, in order to determine a logical-to-physical mapping structure for the snapshot. The suggestion/motivation to combine is to write data determined to be valid for at least one of a plurality of snapshots to a different storage region in response to a storage capacity recovery event for a storage region.
 Bushman didn’t explicitly discloses, but Stringham discloses:  merge the data of the first subset with the dataset without merging data of a second subset of the set of data objects based on the second subset containing data that is not different from the dataset (Stringham [C5L10-23] discloses: the system recovery manager 116 consolidates (e.g., collapses) (merging) the two or more incremental backups into the synthetic incremental backup 126. The system recovery manager 116 utilizes the storage controller 118 to examine the two or more incremental backups for data that has been modified since the parent backup, such as the base backup 122, a previous synthetic incremental backup or a previous incremental backup. Then, the system recovery manager 116 utilizes the storage controller 118 to create the synthetic incremental backup 126 to represent the data that has been modified since a particular parent backup that corresponds to a particular point in time). 
Bushman as modified and Stringham are analogous art because they are in the same field of endeavor, restoring the backup chain.   It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bushman, to include the backup chain tasks of Stringham, in order to accomplish to optimize a backup chain. The suggestion/motivation to combine is to optimize a backup chain comprises accessing a backup chain, which further comprises a plurality of incremental backups and determining schedule information defining a number of incremental backups to use to create one or more synthetic incremental backups representing the plurality of incremental backups from the backup chain (Stringham [abstract]),
Regarding claim 17, Bushman as modified discloses: the computing device of claim 14, wherein the processor is further configured to execute the machine executable code to identify the first subset utilizing a write log recording a portion of the dataset that has been modified since a previous recovery point (Bushman, [C4L55-62] discloses: a copy of each unique allocated block of the storage that was modified between a previous point in time of a previous backup of the storage and the subsequent point in time of the incremental backup, such that the incremental backup, along with all previous backups of the storage, including an initial base backup of the storage, can be restored together to recreate the exact state of the storage at the subsequent point in time).
(Stringham [C2L3-15] discloses: The base backup can be combined/merge with a portion of the following incremental backups in the backup chain to create a synthetic base backup. The synthetic base backup captures the same set of data as would have been captured had a full backup been created at the point-in-time that the last incremental backup that was rolled up into the synthetic base backup was created. The rolling up of the base backup reads all the data in a targeted point-in-time including the data that has not changed, since the original base backup was taken). 
Regarding claim 19, Bushman as modified discloses: the computing device of claim 14, wherein the merge performs a roll-forward of the dataset (Bushman, [C9, and L44-45] discloses searching forward (roll-forward) in the decremental backup chain).
Regarding claim 20, Bushman as modified discloses: the computing device of claim 14, wherein the processor is further configured to execute the machine executable code to store another set of data object on the data recovery system that represents an incremental backup of the copy of the dataset prior to the merge (Stringham [C2L3-15] discloses: The base backup can be combined/merge with a portion of the following incremental backups in the backup chain to create a synthetic base backup. The synthetic base backup captures the same set of data as would have been captured had a full backup been created at the point-in-time that the last incremental backup that was rolled up into the synthetic base backup was created. The rolling up of the base backup reads all the data in a targeted point-in-time including the data that has not changed, since the original base backup was taken). 

Regarding claim 21, Bushman as modified discloses: The method of claim 1, wherein the merging further comprises: writing the retrieved data into the dataset at a block address identified by a corresponding data extent (Talagala [0204] discloses: To preserve the temporal and/or sequential order of data in the sequential, log-based writing structure 600, the temporal order module 402, in cooperation with the storage capacity recovery module 414 or the like, has copied or written forward the data of the temporal range associated with the epoch identifier 602 (e.g., data `A` and `B`) from blocks 548a, 604a to blocks 548b and 604b at the append point 544 of the sequential, log-based writing structure 600, along with the epoch identifier 602)..
Regarding claim 22, Bushman as modified discloses: The method of claim 1, wherein comparing the first manifest recording the first set of data extents that identify the first data objects associated with the first recovery point to the second manifest recording the second set of data extents that identify the second data objects associated with the second recovery point identifies data objects that changed between the first recovery point and the second recovery point (Talagala [0138; 0140] discloses: modify metadata for different snapshots to maintain the changes or deltas (the changed between the snapshots as the changed between the first recovery point and the second recovery point); [0210] discloses for snapshot of data, log-based writing structure in response to a storage capacity recovery point, the snapshot interface module provides access to a snapshot of the temporal range of data using the epoch identifier (epoch as a set of data that is written sequentially in time to the non-volatile memory device).
Regarding claim 23, Bushman as modified discloses: The method of claim 1, wherein each data extent in the first set of data extents indicates a time when data that corresponds to the data extent has changed (Talagala [0204] discloses: To preserve the temporal and/or sequential order of data in the sequential, log-based writing structure 600, the temporal order module 402, in cooperation with the storage capacity recovery module 414 or the like, has copied or written forward the data of the temporal range associated with the epoch identifier 602 (e.g., data `A` and `B`) from blocks 548a, 604a to blocks 548b and 604b at the append point 544 of the sequential, log-based writing structure 600, along with the epoch identifier 602).
Regarding claim 24, Bushman as modified discloses: The method of claim 1, further comprising: storing data objects that include changes to the data and corresponding data extents in a restore log (Talagala [0140] discloses: In response to a write request updating or changing existing data stored in the non-volatile memory device 120, the temporal order module 402 may store just the changes or deltas to the data to an append point of the sequential, log-based writing structure).
Regarding claim 25, Bushman as modified discloses: The method of claim 24, where retrieving the data further comprising: accessing the subset of data objects that correspond to a subset of data extents from the restore log (Talagala [0210] discloses: log-based writing structure 540, 600, 620 in response to a storage capacity recovery event. The snapshot interface module 404 provides 906 access to a snapshot of the temporal range of data using the epoch identifier 602, 606, 608, 610, 612, 622, 624).
Regarding claim 26, Bushman as modified discloses: The computing device of claim 14, wherein the processor is further configured to execute the machine executable code that compares the start manifest recording the start set of data extents that identify the start data objects associated with the start recovery point to the middle manifest recording the middle set of data extents that identify the middle data objects associated with the middle recovery point to include data objects into the first subset of the set of data objects that changed between the start recovery point and the middle recovery point (Talagala [0138; 0140] discloses: modify metadata for different snapshots to maintain the changes or deltas (the changed between the snapshots as the changed between the first recovery point and the second recovery point); [0210] discloses for snapshot of data, log-based writing structure in response to a storage capacity recovery point, the snapshot interface module provides access to a snapshot of the temporal range of data using the epoch identifier (epoch as a set of data that is written sequentially in time to the non-volatile memory device).

(2) Response to Argument
Ground of Rejection 1
Claims 9 and 11-13 
In response to Appellant’s argument that Talagala does not teach “compare a start manifest recording a start set of data extents that identify start data objects associated with the start recovery point to a middle manifest recording a middle set of data extents that identify middle data objects associated 
Talagala teaches snapshot data structure 1200 tracking data as tracking data change  for a chain or tree of snapshots, tracking as tracking change occurs as part of the snapshot  to obtain changes must be included inside a snapshot, for example snapshot S1 (as start recovery point ) was created which containing files f1 and f2 (as a first manifest containing a set of f1 and f2 associated with the first snapshot data point S1) , at snapshot S2 (middle recovery point) which (still) containing files f1 and f2, tracking to see the difference between snapshots in a tree of snapshots, after modifications to file f1, snapshot S2 is created followed by S4 (as ending recovery point) includes files from snapshots S1 and S2 as depicted in fig. 12,  at the end recovery point as snapshot S4 contained f1, f2 from the snapshots S1 and S2 and contained additional f4. Thus Talagala tracking data changes or difference between snapshots by adding or deleting data files in between snapshots or recovery points, (see fig. 12 and paragraph [0215]) and recording/storing the change of snapshot data in the log storage regions associated with the snapshots created for recovery  (paragraph [0213]). Therefore, Talagala teaches the limitations as above. For at least this reason, it is believed that the rejections should be sustained.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bushman and Talagala are analogous art because they are in the same field of endeavor, restoring the snapshots/backup chain. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bushman, to include a tracking chain of snapshot of Talagala, in order to determine the change and recording the .

For at least the same reason as demonstrated above with regard to claim 9, the dependent claims 11-13 are obvious over the combination of references at least due to their dependence upon base claim 9.
Ground of Rejection 2
Claims 1, 5-8, 14, and 17-26 
In response to Appellant’s argument that Talagala does not teaching “comparing a first manifest recording a first set of data extents that identify first data objects associated with the first recovery point to a second manifest recording a second set of data extents that identify second data objects associated with the second recovery point, and comparing the second manifest to a third manifest recording a third set of data extents that identify third data objects associated with the third recovery point.” . Examiner disagree. 
Talagala teaches snapshot data structure 1200 tracking data as tracking data change  for a chain or tree of snapshots, tracking as tracking change occurs as part of the snapshot  to obtain changes must be included inside a snapshot, for example snapshot S1 (as start recovery point ) was created which containing files f1 and f2 (as a first manifest containing a set of f1 and f2 associated with the first snapshot data point S1) , at snapshot S2 (second recovery point) which (still) containing files f1 and f2, continue tracking to see the difference between snapshots in a tree of snapshots, after modifications to file f1, snapshot S2 is created followed by S4 (as third recovery point) includes files from snapshots S1 and S2 as depicted in fig. 12,  at the third recovery point as snapshot S4 contained f1, f2 from the snapshots S1 and S2 and contained additional f4. Thus Talagala tracking data change or different between snapshots by adding or delete data files in between snapshots or recovery points, see fig. 12  For at least this reason, it is believed that the rejections should be sustained.


In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bushman and Talagala are analogous art because they are in the same field of endeavor, restoring the snapshots/backup chain. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bushman, to include a tracking chain of snapshot of Talagala, in order to determine the change and recording the change of snapshot data in the log storage for recovery. The suggestion/motivation to combine is to write data determined to be valid for at least one of a plurality of snapshots to a different storage region in response to a storage capacity recovery event (see paragraph 0209; 0210).
Therefore, claim 1 is obvious over the combination of Bushman, Stringham, and Talagala. For at least this reason, it is believed that the rejections should be sustained.
For at least the same reason as demonstrated above with regard to claim 1, the dependent claims 5-8 and 21-25 are obvious over the combination of references at least due to their dependence upon base claim 1.
In response to applicant’s argument on Claim 22 recited as “comparing ... identifies data objects that changed between the first recovery point and the second recovery point.” Dependent claim 22 depends from independent claim 1 and is rejected for the same reasons as those given above with 

Claims 14, 17-20, and 26
In response to Appellant’s argument that Talagala does not teaching “compare a start manifest recording a start set of data extents that identify start data objects associated with the start recovery point to a middle manifest recording a middle set of data extents that identify middle data objects associated with a middle recovery point, and compare the middle manifest with an end manifest recording an end set of data extents that identify end data objects associated with the end recovery point.” . Examiner disagree. 
Talagala teaches snapshot data structure 1200 tracking data as tracking data change  for a chain or tree of snapshots, tracking as tracking change occurs as part of the snapshot  to obtain changes must be included inside a snapshot, for example snapshot S1 (as start recovery point ) was created which containing files f1 and f2 (as a first manifest containing a set of f1 and f2 associated with the first snapshot data point S1) , at snapshot S2 (middle recovery point) which (still) containing files f1 and f2, continue tracking to see the difference between snapshots in a tree of snapshots, after modifications to file f1, snapshot S2 is created followed by S4 (as end recovery point) includes files from snapshots S1 and S2 as depicted in fig. 12,  at the third recovery point as snapshot S4 contained f1, f2 from the snapshots S1 and S2 and contained additional f4. Thus Talagala tracking data change or different between snapshots by adding or delete data files in between snapshots or recovery points, see fig. 12 and paragraph [0215]) and recording/storing the change of snapshot data in the log storage regions associated with the snapshots created for recovery  (paragraph [0213]). Therefore, Talagala teaches the limitations as above.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bushman and Talagala are analogous art because they are in the same field of endeavor, restoring the snapshots/backup chain. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Bushman, to include a tracking chain of snapshot of Talagala, in order to determine the change and recording the change of snapshot data in the log storage. The suggestion/motivation to combine is to write data determined to be valid for at least one of a plurality of snapshots to a different storage region in response to a storage capacity recovery event (see paragraph 0209; 0210).Therefore, claim 14 is obvious over the combination of Bushman, Stringham, and Talagala. For at least this reason, it is believed that the rejections should be sustained.

For at least the same reason as demonstrated above with regard to claim 14, the dependent claims 17-20 and 26 are obvious over the combination of references at least due to their dependence upon base claim 14.
In response to applicant’s argument on Claim 26 recited as, “compares ... that identify the middle data objects associated with the middle recovery point to include data objects into the first subset of the set of data objects that changed between the start recovery point and the middle recovery point.” Dependent claim 22 depends from independent claim 14 and is rejected for the same reasons as those given above with respect to independent claim 14.  Talagala teaches the tracking change of data in the tree of snapshots as tracking the difference or data change between different snapshots as the data changed between the middle recovery point and the end recover point, see paragraph 0215 and fig. 12.  For this additional reason, the combination of reference show obviousness of claim 22.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/CINDY NGUYEN/Examiner, Art Unit 2161                                                                                                                                                                                                        


Conferees:
/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161                                                                                                                                                                                                        

/Brannon Smith/Quality Assurance Specialist, Art Unit 2100                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.